By the Court.
It is the duty of the county commissioners to make and submit to the legislature, in their estimate of the county expenses, a clear and distinct statement of the amounts necessary to effect such additions and improvements on said court house and jail, and furnish to the legislature all necessary and proper evidence, showing the exigency for allowing a county tax for the county of Bristol, sufficiently large to enable the commissioners, in addition to all other county charges and expenses, to make all the additions and improvements upon the court house and jail in Taunton, necessary to the convenience and accommodation of all courts, officers and persons, whose duty requires them to resort there, and to the security and preservation of the records and public papers of said county.
The announcement of this opinion may probably render any further action in this case unnecessary. For the present, therefore, the order will be

Ml further proceedings suspended.